Citation Nr: 1739364	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for syphilis. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for degenerative joint disease (lumbar spine and right shoulder were addressed by the RO). 

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a laceration to the right little finger. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a painful surgical scar in the left inguinal area.
 
6.  Entitlement to an initial compensable disability rating for a left inguinal hernia surgical scar. 

7.  Entitlement to a compensable disability rating for status-post repair of a left inguinal hernia.
 
8.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in March 2011 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  See also rating decisions dated in January 2012 and February 2012 (the Veteran was granted service connection for status-post repair left inguinal hernia, painful surgical scar of left inguinal hernia and a second surgical scar related to his left inguinal hernia).  

In a February 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  A hearing was scheduled in March 2015, but the Veteran did not appear.  In a May 2015 decision, the Board concluded that the Veteran had withdrawn his request for a BVA hearing.  In addition, the Board remanded the above-referenced claims for further development.  The development requested by the Board has been completed; and the Veteran's claims have been recertified for review.  

The issues of entitlement to service connection for degenerative joint disease, increased ratings for the Veteran's painful surgical scar in the left inguinal area and left inguinal hernia surgical scar, and entitlement to a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of syphilis or any other venereal disease, nor is there evidence of medical symptomatology that can be associated with syphilis or another venereal disease.  

2.  The evidence of record reveals that the Veteran's erectile dysfunction was not shown in service, nor does it show that this disorder is linked to or is otherwise related to his active service.

3.  In a rating decision dated in December 1984, the Veteran was denied service connection for a small finger laceration of the right hand.  In a November 2004 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a right little finger laceration.  Notice of the December 1984 and November 2004 rating decisions was provided, respectively, in January 1985 and November 2004.  The Veteran did not appeal either rating decision or submit new and material evidence within the one-year appeal period of each decision.  

4.  Evidence received since the November 2004 rating decision with respect to the Veteran's claim of entitlement to service connection for residuals of a right little finger laceration is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran has a resolved inguinal hernia; postoperative recurrent, readily reducible inguinal hernia, well supported by a truss or belt, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of syphilis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  Rating decisions dated in December 1984 and November 2004 that either denied service connection for a small little finger laceration of the right hand or denied reopening a claim of entitlement to service connection for a small little finger laceration of the right hand are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

4.  Evidence received to reopen the claim of entitlement to service connection for a small little finger laceration of the right hand is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.1100, 20.1104 (2016).

5.  The criteria for a compensable rating for status-post repair of left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Service Connection Claims 

In this appeal, the Veteran seeks service connection for syphilis, erectile dysfunction, degenerative joint disease, and residuals of a right little finger laceration.  See, e.g., April 2015 statement.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including degenerative joint disease, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

1.  Service connection for syphilis 

Initially, the Board observes that the Veteran reports having syphilis in service.  A review of the Veteran's service records appear to indicate that he was seen in July 1976 for a penile ulcer; and was later found to have a chancroid and lesions on the penis and possible syphilis in September 1976.  However, a review of the Veteran's February 1977 discharge medical examination reveals that he was found to have a normal genitourinary examination.  At that time, the Veteran also indicated in his Report of Medical History that he had never experienced venereal disease, to specifically include syphilis.  

Post-service medical records fail to document any complaints of, treatment for or symptomatology that can be related to the Veteran's September 1976 lesions or chancroid of the penis or indicate that he has been treated for or diagnosed with syphilis or any other venereal disease after he separated from service.  When seen for a General Medical examination in March 2011, the Veteran deferred having a genitourinary exam.  See March 2011 VA examination report, p. 12.   

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court of Appeals for Veterans Claims (Court) has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of competent medical evidence showing that the Veteran presently suffers from a venereal disease or residuals of a venereal disease, there is no basis for the granting of service connection under any theory.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim; and the appeal as to this issue must be denied.  

2.  Service connection for erectile dysfunction 

In a November 2010 application for compensation, the Veteran sought service connection for erectile dysfunction on the basis that he was given medication in the service because of a bee sting; and that this medical has ultimately resulted in his having less sexual interest and performance.  See November 2010 application for compensation, p. 9. 

A review of the Veteran's post-service medical records reveal that the Veteran has been documented on numerous occasions as having a prior medical history that includes male erectile disorder.  See, e.g., Legacy Content Manager received on February 21, 2012 (p. 7 of 13), August 10, 2012 (p. 9 of 13), and June 23, 2014 (pgs. 103-104 of 191).   

However, a review of the Veteran's service medical records reveal that they do not reference the Veteran receiving treatment or being given medication in relation to a bee sting.  Additionally, the records do not reference any symptomatology that can be associated with or a diagnosis of erectile dysfunction.  In fact, the Veteran's February 1977 Report of Medical Examination reflects that the Veteran was found to have a normal clinical evaluation of the genitourinary system.

Considering the evidence of record in conjunction with the Veteran's theory of entitlement to service connection (that he was given medication for a bee sting in service that he believes is somehow related to his post-service diagnosis of male erectile disorder), the Board finds that service connection for erectile dysfunction is not warranted.  There is no evidence in either the Veteran's service file or post-service medical records supportive of his claim.  In making this decision, the Board considers a remand of the Veteran's claim for a VA medical examination not to be warranted.  In this regard, the Board observes that there is no evidence, other than the Veteran's theory, indicating that an event, injury, or disease occurred in service or manifested during service that can be linked to his male erectile disorder.  The Board finds that remanding this claim for a genitourinary VA examination would result in no additional, pertinent evidence being added to the claims file as any medical opinion provided would be entirely speculative.  Absent probative evidence linking the Veteran's currently diagnosed male erectile disorder to service, service connection cannot be granted.  As such, the Veteran's claim is denied. 

Overview of New and Material Evidence Claims  

In addition to the foregoing, the Veteran seeks service connection for residuals of a right little finger laceration.  However, the record shows that he previously sought, and was denied, service connection for this same condition in 	December 1984 and November 2004.  In order to have VA review and adjudicate this issue on its merits, the Veteran must now present evidence that is both new and material to "reopen" the claim. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not  be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


3.  Request to reopen a service connection claim for a right finger laceration 

In October 1984, the Veteran submitted a claim of entitlement to service connection for a laceration of his right little finger.  In a December 1984 rating decision, the RO denied the Veteran's claim on the basis that there was no evidence of chronic residuals of the in-service finger laceration.  The Veteran was notified of this decision in January 1985, and it became final in January 1986.  

Thereafter, in July 2004, the Veteran again requested service connection for a finger injury.  See July 2004 application for compensation, p. 1.  In a November 2004 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied right little finger laceration claim.  The Veteran was notified of this decision in November 2004, and it became final in November 2005.  

In the March 2011 rating decision on appeal, the RO declined to reopen the Veteran's right little finger laceration claim.  See also January 2013 Statement of the Case, pgs. 23-24; August 2016 Supplemental Statement of the Case, p. 5.  In doing so, the RO found that the evidence it had received since the November 2004 rating decision was not new and material.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  

After a thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a small right little finger laceration.  Since the November 2004 rating decision, new evidence in the form of medical records and VA examination reports have been added to the claims file.  Although these records are new, they do not reflect a diagnosis of or treatment for a right little finger disability.  In fact, physical examination of the Veteran's right hand has essentially been reported as being normal.  See March 2011 General Medical examination report, 
p. 15.  

Thus, the above-referenced evidence does not relate to an unestablished fact necessary to substantiate the Veteran's small right little finger laceration claim and does not raise a reasonable possibility of substantiating the claim.  Therefore, his request to reopen the claim is denied.  

Overview of Increased Ratings Claims for Service-Connected Disabilities 

Also in this appeal, the Veteran seeks the assignment of increased disability ratings for his service-connected status-post repair of an inguinal hernia and two separate scars related to his inguinal hernia repair.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

4.  Increased (compensable) rating for status-post repair of an inguinal hernia

The Board observes that the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 state that a noncompensable evaluation will be assigned for an inguinal hernia that is small, reducible, or without true hernia protrusion; or, not operated but remediable.  A 10 percent rating will be assigned when the evidence shows that a veteran's hernia reoccurs (postoperative recurrent), readily reducible and well supported by truss or belt.  

In rating decisions dated in January 2012 and February 2012, the Veteran was granted service connection for status-post repair left inguinal hernia.  In relation to his claims for compensation from VA, the Veteran's left inguinal hernia was examined in February 2012 and September 2013.  During both of those examinations, the VA examiners reported that they found no recurring hernia since the Veteran's surgical repair and there was no need for a supporting belt.  During his April 2016 VA examination, the VA medical provider also noted no evidence of any hernia recurrence (with no hernia detected on examination) and no indication for a supporting belt.  

Thus, the credible and persuasive evidence of record reflects that the Veteran does not have a recurrent hernia, nor does he have a hernia that is well supported by a truss or belt.  In fact, there is no evidence of an inguinal hernia at all.  These findings, not shown, are necessary for assignment of a compensable rating.  Therefore, the Board finds that as the preponderance of the evidence is against the assignment of a compensable disability rating.  

In making this finding, the Board acknowledges that the Veteran has consistently reported pain since his surgery that he believes is related to his hernia procedure; and has also reported the need for medical treatment for this pain that includes nerve block injections.  See September 2015 statement in support of claim; May 2013 private medical record (medical provider indicated that the Veteran's left groin pain could be unspecified mononeuritis of the lower limb); VA medical records dated in August 2013 (in light of complaints of pain, the Veteran was diagnosed with post-herniorraphy pain syndrome).  The Board also observes that the claims file contains three lay statements submitted by people who assist the Veteran in his care throughout the week because of deteriorating health and pain.  See statements received in September 2013.  

Although the Board is sympathetic to the Veteran's complaints of pain and apparent need for assistance, it cannot grant an increased rating in this case for his service-connected disability of status-post repair of an inguinal hernia in light of the rating criteria provided in Diagnostic Code 7338.  In this regard, disabilities related to inguinal hernias are conditions specifically contemplated in VA's Schedule for Rating Disabilities.  As such, the Board does not have the authority to rate the Veteran's condition under a different diagnostic code or increase his schedular disability rating under Diagnostic Code 7338 when his symptomatology does not fall within the criteria set forth in that diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  As such, the Veteran's request for an increased rating must be denied.  

Conclusion

Thus, in conclusion, the Board finds that the preponderance of the evidence is against the above-referenced claims; and they therefore must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against these claims, the doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of syphilis is denied. 

Service connection for erectile dysfunction is denied. 

New and material evidence not having been received, the claim of entitlement to service connection for a small little finger laceration of the right hand is not reopened.

A compensable disability rating for status-post repair of left inguinal hernia is denied.
 

REMAND

Turning to the Veteran's claim of entitlement to service connection for degenerative joint disease, the Board initially observes that although the RO found that the Veteran has current diagnoses of degenerative joint disease of the lumbar spine and right shoulder, evidence in the claims file shows he does not have degenerative joint disease in the shoulders.  A review of a March 2011 VA Joints (shoulder) examination report reveals that although the Veteran complained of bilateral shoulder pain, he was subsequently diagnosed as having impingement syndrome of the right shoulder and the left shoulder, but was not diagnosed with arthritis.  See March 2011 Joints examination report; however, see also March 2011 VA General Medical examination report, pgs. 2, 26 (during a VA General Medical examination, the Veteran was diagnosed with osteoarthritis based upon complaints of bilateral shoulder pain).  In March 2011, X-rays taken of the Veteran's shoulders showed no fracture or dislocation and no significant degenerative changes.  Id.  

In addition to the foregoing, X-rays of the Veteran's shoulders in December 2012 fail to reflect a diagnosis of degenerative joint disease.  X-rays of the Veteran's lumbar spine at that time, however, indicate that the Veteran had "degenerative disc and vertebral body changes at L2-3, probably related to remote injury."  See VA medical records dated in December 2012; see also Case Analysis Report from the U.S. Social Security Administration (author of report stated that there was no evidence that supported the assertion that the Veteran had osteoarthritis of the shoulders; but noted that the Veteran did have mild lumbar degenerative disc disease/degenerative joint disease changes noted on X-ray); VA medical records dated in June 2013 (the Veteran was diagnosed with low back pain); VA medical records dated in 2016 located in Legacy Content Manager (the Veteran complained of back pain).  

The Board's review of the Veteran's service treatment records reveal that the Veteran sought medical assistance in June 1974 for pain in the lower back that was ultimately diagnosed as a muscle sprain.  He also complained of upper back pain in August 1975.  The Board observes that the Veteran's February 1977 Report of Medical Examination reflects that he was found to have a normal clinical evaluation of the musculoskeletal system.  Additionally, the Veteran indicated in his corresponding Report of Medical History that he never had arthritis.  However, despite the foregoing, the Board observes that in the same February 1977 Report of Medical History form in which he denied having arthritis, the Veteran also reported that he experienced recurrent back pain.  In light of this evidence, the Board finds that the question of whether the Veteran had an incident or injury in service that can be linked to a diagnosed post-service back condition has been raised such that the Veteran's claim for degenerative joint disease should be remanded for a VA examination that can address the medical issues raised in this claim.  

As for the Veteran's request for increased ratings for his two service-connected scars, the Board observes that it requested in its May 2015 decision that the Veteran be afforded a new VA examination because, even though the Veteran had been awarded service connection for two separate scars (one found to be painful and the other superficial; one reported to be linear and the other nonlinear), it was unclear from the record whether the Veteran actually has two separate scars related to his hernia surgery or if he has a single scar that has been permissibly service-connected twice pursuant to different rating criteria.  See rating decisions dated in January 2012 and February 2012 (the Veteran was granted service connection for status post repair left inguinal hernia, painful surgical scar of left inguinal hernia and a second surgical scar related to his left inguinal hernia).   

The Veteran was afforded a VA examination in relationship to his hernia surgery in February 2012.  This examination reflected the Veteran's complaints of pain at the medial part of a single 10 cm linear scar located on the anterior trunk.  The VA medical examiner reported that this scar was painful, but that it was not unstable and did not limit function.  The Veteran's hernia surgery residuals were then addressed in a September 2013 VA examination.  At that time, the Veteran was reported to have (what appears to be) a single surgical scar that was 3 square cm (0.5 square inches), superficial and nonlinear.  This scar was reported as also being on the Veteran's anterior trunk.

In remanding the Veteran's increased ratings claims previously, the Board asked that the Veteran be provided with an appropriate medical examination in which the examiner was asked to describe the nature and severity of all manifestations of the left inguinal hernia, painful scar in the left inguinal area, and a left inguinal hernia surgical scar.  For each scar, the examiner was asked to comment on whether the scars, in particular, were painful (tender), deep, superficial, linear or nonlinear, and/or unstable; in addition to describing any functional impairment caused by the scars as well as the location of the scars.  See May 2015 BVA decision.  In response, the Veteran was afforded a VA examination in April 2016.  At that time, it appears that he was found to have a single, superficial, nonlinear surgical scar, located on his anterior trunk that measured 10 x 0.3 cm in length and width; and covered an approximate total area of 3.0 cm².  The scar was reported as painful, but not unstable.  The examiner indicated, however, that physical examination of the scar did not reveal evidence of any significant discomfort with palpation of the scar area.  

Despite the findings provided in the April 2016 VA examination report, the Board is still uncertain as to whether the Veteran has a single scar or two separate scars as a result of his hernia surgery; whether his residual scar(s) is/are painful or superficial; and whether it/they are linear or nonlinear.  As such, these increased ratings claims must be remanded again for clarification.  

In addition to the foregoing, the Board must remand the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU) as it is inextricably intertwined with the claims which are being remanded by the Board.  Although the Veteran does not meet the schedular criteria for a grant of TDIU at this time, this may change if he is granted service connection for degenerative joint disease of the lumbar spine or increased ratings for his service-connected scar(s).  Thus, the Veteran's request for a TDIU should be considered together with the remanded claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the questions of whether it is as least as likely as not that the Veteran's current back condition, to possibly include degenerative joint disease of the lumbar spine and/or degenerative disc disease of the lumbar spine, is related to any incidents or injuries during his period of active service.  The examiner should provide a rationale for any opinion provided.

2.  The RO should schedule the Veteran for a new VA Scars examination for the purpose of specifically determining whether he has a single surgical scar or two separate scars as a result of his hernia operation.  In making this determination, the examiner should take into consideration the previous VA examination reports of record dated in February 2012, September 2013, and April 2016 that appear to contain contradictory evidence in terms of scars the Veteran may have; and be aware that he has been service-connected for (1) a painful scar in the left inguinal area and (2) a left inguinal hernia surgical scar.

As directed previously, the examiner should comment on the current nature and severity of any scar(s) related to the Veteran's hernia surgery.  The examiner should also describe the nature and severity of all manifestations of any scar(s) found.  For each scar, the examiner should comment on whether the scar, in particular, is painful (tender), deep, superficial, linear or nonlinear, and/or unstable.  The examiner should also describe any functional impairment caused by the scar(s), as well as the location of the scar(s).

3.  Thereafter, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


